COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  SECURITY SERVICE FEDERAL                           §                No. 08-19-00154-CV
  CREDIT UNION,
                                                     §                   Appeal from the
                         Appellant,
                                                     §                 168th District Court
  v.
                                                     §              of El Paso County, Texas
  MICHELLE RODRIGUEZ,
                                                     §                (TC# 2018DCV3979)
                         Appellee.
                                                §
                                              ORDER

        The Office of Court Administration has updated guidelines for courts on dealing with the
outbreak of the Novel Coronavirus (COVID-19). As part of that guidance, the OCA suggests: “If a
court deems that non-essential …, in-person proceedings may pose an unnecessary or unreasonable
risk to participants, court staff, or the public, the court should avoid that risk, when possible, by
simple delay or by a telephone or video remote appearance. Our suggestion is that you follow this
practice until at least April 1.”

        While the person-to-person interaction at an appellate oral argument is fundamentally
different than that with a jury trial, the Court is nonetheless sensitive to the potential risks to counsel,
spectators, and the court staff. Accordingly, on the Court’s own motion, the oral argument in this
case has been rescheduled to May 7, 2020 at 1 p.m. in the courtroom of the Eighth Court of Appeals.

        Although the ultimate decision to vacate oral argument is with the Court, parties are always
free to waive oral argument and request that a case be set on submission on the briefs. The Court is
also open to allowing teleconferencing of oral argument where the technical capabilities are
available. We regret any inconvenience this resetting may cause.

        IT IS SO ORDERED this 16th day of March, 2020.

                                                         PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.